Dismissed and Memorandum Opinion filed September 28, 2006







Dismissed
and Memorandum Opinion filed September 28, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00079-CV
____________
 
IN RE THE GUARDIANSHIP OF THE
PERSON AND THE ESTATE OF PERRY LEE WHATLEY, An Incapacitated Person
 
 
 

 
On Appeal from the Probate Court No. 2
Harris County, Texas
Trial Court Cause No. 355,095
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from an order signed December 14, 2005, appointing permanent
guardians of the person and estate of Perry Lee Whatley.  On June 1, 2006, a
panel of this court issued an opinion conditionally granting mandamus relief
and finding the order signed December 14, 2005, void.  In re Whatley,
2006 WL 1490161 (Tex. App.BHouston [14th Dist.] June 1, 2006, orig. proceeding).  On
June 28, 2006, appellees filed a motion to dismiss the appeal because there is
no longer a final judgment.  
Because
this court has held that the December 14, 2005, order is void, there is no
final appealable order in this case.  Accordingly, the appeal is ordered
dismissed.




 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 28, 2006.
Panel consists of Justices Anderson, Hudson, and Guzman.